Citation Nr: 1032303	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for radiogenic disease due to 
ionizing radiation exposure.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for manifestations of right 
shoulder strain, to include residuals of a crushed body and head 
and neck injury.

3.  Entitlement to service connection for loss of left testicle, 
status post hydrocelectomy and epididymectomy (also claimed as 
tumors), to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

5.  Entitlement to a compensable rating for cholecystectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 
1971.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of this matter was subsequently 
transferred to the RO in Nashville, Tennessee. 

In May 2009, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration.

With regard to each of the petitions to reopen claims for service 
connection on appeal, the Board must address the question of 
whether new and material evidence has been received to reopen a 
claim for service connection in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board has characterized these issues as on the 
title page.

The issue of service connection for a thyroid disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ). Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.

The issue of entitlement to service connection for right shoulder 
strain, to include residuals of a crushed body and head and neck 
injury, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1992 decision, the RO declined to 
reopen a claim of service connection for radiogenic disease due 
to ionizing radiation exposure, finding that the evidence did not 
show that the Veteran had a radiogenic disease. 

2.  Evidence received since the July 1992 rating decision, while 
new, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection for 
radiogenic disease due to ionizing radiation exposure.

3.  In an unappealed October 1987 decision, the Board denied the 
Veteran's claim of service connection for residuals of a crush 
injury involving the head, neck, and shoulders on the basis the 
Veteran's service injury to his right shoulder was acute and 
transitory in nature and had resolved completely in service.  

4.  The additional evidence submitted since the October 1987 
Board decision, which consists of the Veteran's hearing 
testimony, is new, relates to an unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for manifestations of right shoulder 
strain, to include residuals of a crushed body and head and neck 
injury.

5.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

6.  A left testicle disorder was not shown in service or for many 
years thereafter, and there is no competent evidence of a nexus 
between a loss of left testicle status post hydrocelectomy and 
epididymectomy (also claimed as tumors), first documented many 
years after service, and the Veteran's active military service, 
to include the Veteran's claimed in-service exposure to 
herbicides.

7.  There is no competent evidence showing a current disability 
of diabetes mellitus.

8.  The Veteran's service-connected cholecystectomy is manifested 
by complaints of pain in the right flank and a need for self-
imposed dietary restrictions.  


CONCLUSIONS OF LAW

1.  The RO's July 1992 rating decision declining to reopen the 
claim for service connection for radiogenic disease due to 
ionizing radiation exposure is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
radiogenic disease due to ionizing radiation exposure have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The Board's October 1987 decision denying the Veteran's claim 
for service connection for manifestations of right shoulder 
strain, to include residuals of a crushed body and head and neck 
injury, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).

4.  As new and material evidence has been received, the criteria 
for reopening the claim for service connection for manifestations 
of right shoulder strain, to include residuals of a crushed body 
and head and neck injury have been met. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5. The criteria for service connection for loss of left testicle 
status post hydrocelectomy and epididymectomy (also claimed as 
tumors), to include as due to herbicide exposure, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 
((West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

6.  The criteria for service connection for diabetes mellitus, to 
include as due to herbicide exposure, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

7.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 10 percent, and not higher, 
for cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7318 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

With regard to the petition to reopen the claims of service 
connection on appeal, a January 2007 letter notified the Veteran 
that to reopen his previously denied claims for service 
connection for radiogenic disease due to ionizing radiation 
exposure and for manifestations of right shoulder strain, to 
include residuals of a crushed body and head and neck injury, VA 
had to receive new and material evidence, and these letters 
further defined what constituted new and material evidence 
specific to the reason his claims were previously denied.  Thus, 
the guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been 
satisfied by this letter.  Moreover, as to the right shoulder 
issue, the instant decision reopens the claim, so any notice 
deficiency as to that issue is deemed to be harmless error.

With regard to the claims of service connection for loss of left 
testicle status post hydrocelectomy and epididymectomy (also 
claimed as tumors), to include as due to herbicide exposure, for 
diabetes mellitus, to include as due to herbicide exposure, and 
the claim for an increased (compensable) rating for 
cholecystectomy, a January 2007 pre-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claims.

The January 2007 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).

Hence, the January 2007 letter-which meets all of Pelegrini's 
content of notice requirement- also meets the VCAA's timing of 
notice requirement.

The Board also notes that following the issuance of the January 
2007 notice letter described above, and opportunity for the 
Veteran and his representative to respond, the RO readjudicated 
the claims (as reflected in December 2008 and January 2009 
SSOCs). Hence, the Veteran is not shown to be prejudiced by the 
timing of any notice letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records, 
reports of the Veteran's exposure to radiation in service, and 
the report of a March 2007 digestive disorder examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the May 2009 Board hearing, as well as various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A.  Radiogenic disease

Service connection for a condition claimed as due to radiation 
exposure can be established in one of three ways: (1) by 
demonstrating that the condition at issue is one of the types of 
cancer that are presumptively service connected under 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309; (2) by demonstrating direct 
service connection under 38 C.F.R. § 3.303, a task that "includes 
the difficult burden of tracing causation to a condition or event 
during service,"  Combee v. Brown, 34 1039, 1043 (Fed. Cir. 
1994); or (3) by demonstrating direct service connection under 38 
C.F.R. § 3.303, with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is one 
of the "radiogenic diseases" listed by the Secretary in § 
3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).

In a final October 1987 decision, the Board denied the Veteran's 
claim of service connection for residuals of exposure to ionizing 
radiation.  At that time, the Board determined that while the 
Veteran had been shown to have been exposed to ionizing radiation 
in service, there was no evidence showing that he had received 
treatment or diagnosis for any radiogenic disease pursuant to 38 
C.F.R. § 3.311(b). 

The most recent final denial of the claim was in a July 1992 
rating decision. At that time, the RO determined that new and 
material evidence to reopen the claim for service connection 
radiogenic disease due to exposure to ionizing radiation had not 
been received, as the record still failed to show that the 
Veteran had a radiogenic disease.  While the Veteran submitted 
evidence showing recent treatment for left epididymitis and 
hydrocele and left testalgia, such are not among the list of 
radiogenic diseases under 38 C.F.R. § 3.311.  

The evidence of record at that time of the July 1992 rating 
decision included the Veteran's service treatment records and a 
DD Form 1141 showing that between October 1969 and June 1970 the 
Veteran was exposed to an accumulated dose of 0.023 rems of 
ionizing radiation.  Additionally, the claims file contained 
private medical records showing treatment for various disorders, 
none of which are deemed radiogenic diseases, an April 1987 
transcript of an RO hearing in which the Veteran provided 
testimony of his exposure to ionizing radiation, a March 1989 
private bio-assay report showing that the Veteran had mixed 
levels of radio-isotopes related to his Navy duties while diving, 
private medical records from Blount Memorial hospital dated in 
1991 regarding the Veteran's left testicle, and a January 1992 VA 
radiation exposure examination which found that he had no 
radiogenic-related diseases. 

Although notified of the RO's denial in July 1992, the Veteran 
did not initiate an appeal; hence, the July 1992 decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim in September 2006.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record since the final July 1992 
RO decision includes private medical records from S. M., M.D. 
reflecting treatment for intermittent prostatitis and 
epididymitis, as well as duplicate copies of evidence previously 
submitted, to include a March 1989 private bio-assay report 
showing that the Veteran had mixed levels of radio-isotopes 
related to his Navy duties while diving.  Also added to the 
record are an April 2007 CT evaluation report of the entire 
thorax showing a nodule in the right lower lobe, a May 2007 and 
an April 2008 Worker Health Protection Program report and CT scan 
of chest showing no nodules suspicious for lung cancer were 
detected, a December 2008 private radiology report showing an 
impression of activity in the right lobe of the thyroid, small 
cyst, and a March 2009 private neurology report diagnosis mild to 
moderate, sensorimotor peripheral polyneuropathy of the bilateral 
lower extremities, and the May 2009 transcript of the Board 
hearing in which the Veteran testified that his thyroid problem 
was related to his exposure and he reiterated prior assertions 
regarding his exposure to radiation in service.  

The Board finds that the additional medical evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  However, the Board also finds that this 
evidence is not "material," in that it does not provide any 
competent evidence or opinion that the Veteran currently has a 
radiogenic disease related to service, the central question 
underlying the claim for service connection.  Specifically, no 
radiogenic disease listed in 38 C.F.R. § 3.311 is alleged or 
shown.  Moreover, the Veteran has not identified or submitted any 
competent scientific or medical evidence that any disorder from 
which he currently suffers is due to in-service exposure to 
ionizing radiation, nor has his testimony indicated a continuity 
of symptomatology dating back to service.  Hence, the new medical 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim, and therefore, does not 
provide a basis for reopening the claim.

As to this issue, the only additional evidence associated with 
the claims file consists of statements and testimony from the 
Veteran and by his representative, on his behalf, which 
essentially duplicate his contentions at the time of the last 
final denial.  Indeed, the Veteran has always asserted that he 
has a radiogenic disease due to active service, and his 
statements to this effect received after July 1992 are redundant 
and merely re-state the premise of his earlier claims.  In any 
event, even if new, such statements do not raise a reasonable 
possibility of substantiating the claim, given the absence of 
medical evidence of a radiogenic disease, any medical evidence 
tending to suggest that any current disorder is due to radiation 
exposure in service, and any lay or medical evidence of 
continuous symptomatology since service.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
radiogenic disease due to ionizing radiation exposure has not 
been received.  As such, the appeal must be denied.  As the 
Veteran has not fulfilled the threshold burden of submitting new 
and material evidence to reopen the finally- disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Manifestations of right shoulder strain

The Board previously considered and denied the Veteran's claim 
for service connection for manifestations of a right shoulder 
strain in an October 1987 decision, which, at that time, was 
characterized as residuals of a crush injury involving the head, 
neck and shoulder.  Evidence of record at the time of this 
decision included the Veteran's service treatment records showing 
that in November 1969, while connecting a line, he was caught in 
between two boats.  An examination showed possible muscle strain 
to the right shoulder.  The Veteran's separation examination 
showed a normal clinical evaluation of the upper extremities.  
Private medical records include a November 1982 Bragg 
Chiropractic Clinic record showing complaints of right shoulder 
pain and the Veteran's reports that his shoulder was crushed in 
service.  The diagnosis was right subdeltoid bursitis associated 
with subluxation of C5 C6 vertebrae.  Records dated in 1984 and 
1985 reflect treatment for complaints of pain in the left 
shoulder and arm.  During an April 1987 Board hearing, the 
Veteran testified that he crushed his shoulders while diving 
between a barge during heavy storms in service.  

In an October 1987 decision, the Board denied the Veteran's claim 
of service connection for residuals of a crush injury involving 
the head, neck, and shoulders on the basis that the Veteran's 
service injury to his right shoulder was acute and transitory in 
nature and had resolved completely in service.  In so finding, 
the Board noted the normal separation examination.
 
Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Because the Veteran did not appeal to the 
Court and because the Board Chairman did not order 
reconsideration, the Board's October 1987 decision is final based 
on the evidence then of record.  Id.  

The Veteran sought to reopen his claim in September 2006.  The 
question is whether the requirements under 38 C.F.R. § 3.156, as 
set forth previously, have been met here.

Pertinent evidence added to the record since the Board's October 
1987 final decision includes the May 2009 Board hearing 
transcript in which the Veteran asserted consistent right 
shoulder problems since active service.  New private medical 
records have also been added to the record.  However, they do not 
address the Veteran's right shoulder or any claimed residuals 
from a crush injury in service.  

In this case, the Veteran's hearing testimony, to the extent that 
it reflects contentions of continuous right shoulder problems 
since service, is non-redundant.  Indeed, at the last final 
decision, a basis for denial of the claim was the gap in time 
between discharge and post-service complaints.  The May 2009 
hearing testimony demonstrates that the Veteran was having 
difficulty with his right shoulder during such time period.  
Thus, the testimony relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the requirements under 
38 C.F.R. § 3.356(a) have been met and the claim is reopened.  
The underlying service connection claim will be addressed in the 
remand portion of this decision.

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Diabetes mellitus is among the diseases 
listed in § 3.309 for which presumptive service connection is 
available based on in- service herbicide exposure; however, loss 
of a left testicle is not.

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

With regard to presumptive service connection, as to the 
Veteran's alleged in-service herbicide exposure, the Board finds 
that the Veteran does not have "service in Vietnam," such that 
exposure to herbicides may not be presumed.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, 
the Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  

A Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive service 
connection due to alleged Agent Orange / herbicide exposure. 
Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit 
held that "service in Vietnam" will not be presumed based upon 
the Veteran's receipt of a Vietnam Service Medal.  See Haas, 
supra.  See also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

In this case, the Veteran asserts that he served aboard aircraft 
carriers in the coastal waters of Vietnam.  He does not contend 
that he went ashore from the ship.  In fact, he testified during 
the May 2009 Board hearing that he never set foot or went ashore 
in Vietnam.  Therefore, it cannot be presumed that the Veteran 
was exposed to a herbicide agent during his service.

A.  Loss of left testicle 

The Veteran contends that he suffered a loss of his left 
testicle, status post hydrocelectomy and epididymectomy due to 
exposure to agent orange while aboard the U.S.S. Yorktown CVS-10 
off the coast of Vietnam. 

In this case, the Veteran's Form DD-214 indicates that he was a 
fireman.  He was awarded the Vietnam Service and Campaign Medals 
for his service. Neither of those medals specifically indicates 
that the Veteran served on the landmass of the Republic of 
Vietnam, and again, the Veteran has not so claimed.  Service 
treatment records indicate that the Veteran served onboard the 
U.S.S. Yorktown in 1968 and 1969; however, there is no indication 
that the Veteran served on the landmass of the Republic of 
Vietnam.  Moreover, as noted above, the Veteran testified during 
the May 2009 Board hearing that he never set foot or went ashore 
in Vietnam from the ship he served upon while in Vietnamese 
coastal waters onboard the U.S.S. Yorktown.  

Therefore, in light of the above, it cannot be presumed that the 
Veteran was exposed to herbicide agents during his service.  
Furthermore, loss of a left testicle is not among the diseases 
listed in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.

Regarding direct service connection, service treatment records 
are negative for complaints, findings, or treatment for the 
Veteran's left testicle.  

Post-service, a December 1990 private medical record reflects 
that the Veteran was evaluated for his left testicle.  The 
Veteran stated that he noticed some swelling in the areas of the 
left testicle for several months.  The examiners believed that 
the Veteran had epididymitis and possibly a small reactive 
hydrocele.  

A March 1991 private medical record reflects that the Veteran had 
a left hydrocelectomy and epididymectomy due to left epididymitis 
and hydrocele.

A December 1991 surgical report reflects that the Veteran 
underwent left inguinal orchiectomy due to left testalgia.  

During the May 2009 Board hearing, the Veteran asserted that he 
was exposed to Agent Orange while off the coast of Vietnam due to 
the evaporators that made fresh water and boiler water, in that 
there would be a certain amount of Agent Orange that he would 
have been exposed to from the water intake.  

In this case, there is no documentation of any injury or finding 
with respect to the Veteran's left testicle in service.   The 
Veteran was first seen for complaints of a left testicle disorder 
in December 1990, more than 19 years after separation from 
service.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claim disability is a factor that weighs against a claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints).  

The Board acknowledges that the Veteran is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, he has not asserted a history of continuous symptoms as 
to this disability.  Accordingly, continuity of symptomatology 
has not been established, either by the clinical record or by the 
Veteran's own statements.  

Furthermore, there is no competent medical evidence or opinion 
that the Veteran's loss of left testicle status post 
hydrocelectomy and epididymectomy (also claimed as tumors), is 
related to his military service, to include herbicide exposure -
and neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any such opinion.  
In short, there is no competent medical evidence to support the 
claim for service connection for loss of left testicle status 
post hydrocelectomy and epididymectomy (also claimed as tumors).

The Veteran himself believes that the loss of his left testicle, 
status post hydrocelectomy and epididymectomy was caused by his 
active service.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

For all the foregoing reasons, the claim of entitlement to 
service connection for loss of left testicle status post 
hydrocelectomy and epididymectomy (also claimed as tumors), to 
include herbicide exposure must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine. However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Diabetes mellitus

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed);  see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

As noted, the initial requirement for establishing a valid claim 
for service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the Veteran's 
claimed diabetes mellitus, this objective criterion has not been 
met.

A December 1991 chest x-ray report reflects a question of the 
Veteran being a diabetic.  

An October 2004 laboratory report shows that the Veteran had a 
glucose level of 96, which is considered within the normal range 
of 65 to 99.

A November 2004 laboratory report shows that the Veteran has a 
glucose level of 126 which is considered out of the normal range 
of 65 to 99.  

In a March 2009 private neurology record, the Veteran reported a 
history of borderline diabetes.  

In this case, the Board finds that the medical evidence fails to 
establish that the Veteran has diabetes mellitus, and neither the 
Veteran nor his representative has presented, identified, or even 
alluded to the existence of any medical evidence of a current 
diagnosis of diabetes mellitus.  A single finding of a high 
glucose level on one date is not the equivalent of a medical 
diagnosis of diabetes mellitus.  

Therefore, the claim for service connection for a disorder 
manifested by dizziness must be denied because the first 
essential criterion for a grant of service connection- evidence 
of a current disability upon which to predicate a grant of 
service connection-has not been met.  See Brammer, supra.

The Board has considered the Veteran's testimony and assertions 
regarding having diabetes mellitus.   In this regard, in Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. 

In this case, the criteria under Jandreau have not been met.  
Indeed, diabetes is not readily observable as a broken leg would 
be, and no diagnoses contemporaneous or subsequent to the 
Veteran's assertions are of record.

For the foregoing reasons, the claim for service connection for 
diabetes mellitus must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent evidence to support the 
claim, that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).

IV.  Increased rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise,  the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The RO has evaluated the Veteran's cholecystectomy as 
noncompensable under Diagnostic Code 7318, for gall bladder 
removal.  Under Diagnostic Code 7318, a noncompensable rating is 
warranted where the condition is nonsymptomatic; a 10 percent 
rating is warranted where there are mild symptoms; and, a 30 
percent rating is warranted for severe symptoms.

In a March 2007 VA digestive examination report, the Veteran 
denied diarrhea, but complained of residual pain in the right 
flank.  The diagnosis was 
cholecystectomy with residual right upper quadrant tenderness.

During the May 2009 Board hearing, the Veteran described his 
symptoms as necessitating a restricted diet.  He described being 
unable to eat high acid foods, dairy products, and greasy foods.  
He says that he had symptoms once or twice a week.  

By resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's disability more nearly 
approximates the symptoms which are necessary for a 10 percent 
rating under Diagnostic Code 7318.   The Veteran has complained 
of pain in the right flank and has reported a need for dietary 
restrictions.  These findings are deemed to establish mild 
symptoms.  The record does not most nearly approximate severe 
symptoms, precluding assignment of the next-higher 30 percent 
evaluation.

The Board has also considered whether any alternate code sections 
might afford a higher rating.  In this regard, there is no 
showing of severe alternating diarrhea and constipation such as 
to warrant an evaluation of 30 percent under Diagnostic Code 
7319.  Moreover, despite his right upper quadrant tenderness, the 
record does not demonstrate persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Accordingly, a 30 percent rating under 
Diagnostic Code 7346, concerning hiatal hernia, is not 
appropriate.  There are no other relevant diagnostic codes for 
consideration here.

In sum, throughout the rating period on appeal, a 10 percent 
evaluation is warranted for the Veteran's cholecystectomy.  
However, a rating in excess of that amount is not justified.  In 
reaching these conclusions, the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board finds that at no point during the appeal 
period has the Veteran's cholecystectomy been shown to be so 
exceptional or unusual as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Board finds that schedular criteria 
are adequate to rate the Veteran's service-connected 
cholecystectomy under consideration.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
functional impairment.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) has 
not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, resolving doubt in favor of the Veteran, the Board 
concludes that a 10 percent rating is warranted for the Veteran's 
service-connected cholecystectomy. The Board concludes that the 
preponderance of the evidence is against assigning a rating in 
excess of 30 percent, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.




ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
radiogenic disease due to ionizing radiation exposure is denied.

New and material evidence having been received, the application 
to reopen the claim of service connection for manifestations of 
right shoulder strain, to include residuals of a crushed body and 
head and neck injury, is granted.

Service connection for loss of left testicle status post 
hydrocelectomy and epididymectomy (also claimed as tumors), to 
include as due to herbicide exposure, is denied.

Service connection for diabetes mellitus, to include as due to 
herbicide exposure, is denied.

Entitlement to a 10 percent rating, but no more, for 
cholecystectomy is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

As noted previously, the claim of entitlement to service 
connection for a right shoulder disability has been reopened.  
From a review of the December 2008 supplemental statement of the 
case, it is clear that the RO did not consider the  claim 
reopened.  Indeed, the supplemental statement of the case found 
that the recently submitted evidence was new, but not material. 
Consequently, the RO did not adjudicate the merits of the 
underlying service connection claim.  Such must be accomplished 
before the Board may proceed with appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, in light of the 
Veteran's credible testimony as to consistent right shoulder 
problems since service, he should be afforded a VA examination to 
determine the etiology of any current right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all 
treatment providers with respect to his right shoulder 
disorder.  After securing any necessary authorization, 
request all identified records.  Any negative search 
should be noted in the record and communicated to the 
Veteran.  

2.  Schedule the Veteran for a VA orthopedic 
examination.  The examiner should review the claims 
file and perform any necessary tests.  Following an 
objective evaluation, the examiner should identify all 
current diagnoses referable to the right shoulder.  
For each diagnosis listed, the examiner should opine 
whether it is at least as likely as not that such 
disorder is related to the Veteran's active service.  
A clear rationale should accompany any opinion 
provided.  If the examiner cannot respond without 
resorting to speculation, he should explain why a 
response would be speculative. 

3.  Upon completion of the above, readjudicate the 
issue on appeal and consider all evidence received 
since issuance of the most recent supplemental 
statement of the case.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2202).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


